JOE’S JEANS, INC.
2004 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (the “Agreement”) is made between Joe’s
Jeans, Inc., a Delaware corporation (the “Company”), and      (the “Employee”).
The Company considers that its interests will be served by granting Employee
restricted common stock units (“Restricted Stock Units”) under the Joe’s Jeans,
Inc. 2004 Stock Incentive Plan (the “Plan”) as an inducement for his or her
continued and effective performance of services to the Company.

IT IS AGREED:

§ 1 Grant. On      , 200     (the “Grant Date”), the Company hereby grants to
Employee an award of Restricted Stock Units (the “Award”) pursuant to the terms
of this Agreement and the Plan.

§ 2 Units Awarded.

(a) The Company hereby awards to Employee, in the aggregate,      Restricted
Stock Units. This Award represents Employee’s right to receive a certain number
of shares of Common Stock. The Restricted Stock Units do not constitute Common
Stock and Employee shall have no voting or dividend rights relating thereto.

(b) The Company shall establish and maintain a Restricted Stock Unit bookkeeping
account for Employee, and such account shall be credited for the number of
Restricted Stock Units granted to Employee.

(c) No Restricted Stock Units granted to Employee shall be subject to
anticipation, alienation, sale, assignment, transfer, pledge, encumbrance, or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber,
or charge the same shall be void. No Restricted Stock Units shall in any manner
be liable or subject to any of Employee’s debts, contracts, liabilities or torts
unless and until such benefit is actually paid and received by Employee.

§ 3 Vesting and Forfeitures. Employee will vest in 12.50% of the Restricted
Stock Units covered by this Award on the six (6) month anniversary of the Grant
Date and an additional 12.50% on each six (6) month anniversary thereafter;
provided, that, Employee has not experienced a “separation from service” (within
the meaning of Section 409A of the Code, including Section 1.409A-1(h) of the
Final Treasury Regulations promulgated thereunder) (a “Separation from Service”)
through each of such vesting dates. Upon the occurrence of a Change in Control,
the Restricted Stock Units shall become 100% vested on such event. The
Restricted Stock Units which have not vested in accordance with the vesting
schedule in this § 3 (the “Unvested Units”) shall become vested upon the
earliest to occur of Employee’s death, Disability, or Separation from Service by
the Company without Just Cause (as defined below). Upon a Separation from
Service for any other reason (including, without limitation, termination by the
Company for Just Cause or by Employee for any reason) prior to the date that
Employee becomes 100% vested in the Award, the Unvested Units shall be forfeited
immediately and Employee shall have no right with respect to the Unvested Units.
For purposes of this Agreement and notwithstanding any other provision of the
Plan to the contrary, “Just Cause” means (a) Employee’s conviction for, or a
plea of guilty or nolo contendere to, a felony or any other crime which involves
fraud, dishonesty or moral turpitude, or (b) a material breach by Employee of
any written Company employment policies or rules, including the Company’s code
of ethics.

§ 4 Payment. As soon as practicable after each vesting date, but in no event
later than March 15 of the year following the year in which such vesting date
occurs (including any vesting date related to a Separation from Service),
payment for the Restricted Stock Units that have vested shall be made in an
equal number of shares of Common Stock (less any shares of Common Stock used to
satisfy the Company’s withholding obligations). Any fractional shares shall be
settled in cash, if such treatment will not have an adverse effect on such
Award. The Company shall cause a stock certificate to be delivered to Employee
with respect to such shares of Common Stock (less any shares of Common Stock
used to satisfy the Company’s withholding obligations) free of all restrictions
hereunder, except for applicable securities laws restrictions.

§ 5 Compliance with Laws and Regulations. The issuance, transfer, vesting, and
ownership of Common Stock shall be subject to compliance by the Company and
Employee with all applicable requirements of federal and state securities laws
and with all applicable requirements of any stock exchange on which the
Company’s Common Stock may be listed at the time of such issuance or transfer.
Employee agrees to cooperate with the Company to ensure compliance with such
laws and requirements. Prior to issuance or transfer of Common Stock, the
Company may require Employee to execute and deliver a letter of investment
intent in such form and containing such provisions as requested by the
Committee.

§ 6 Tax Withholding. The Company shall withhold from the shares of Common Stock
payable to Employee any federal, state, or local taxes of any kind required by
law to be withheld, if any, with respect to the Restricted Stock Units for which
restrictions shall lapse; provided, however, that no shares of Common Stock
shall be withheld with a value exceeding the minimum amount of tax required by
law to be withheld. Any fraction of a share of Common Stock which would be
required to satisfy such an obligation shall be disregarded and the remaining
amount due shall be paid in cash by Employee. The Company shall, to the extent
permitted by law, also have the right to deduct from any payment of any kind
otherwise due to Employee any federal, state or local taxes of any kind required
by law to be withheld with respect to the Restricted Stock Units.

§ 7 No Right to Continued Employment. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
to terminate Employee’s service at any time and for any reason.

§ 8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to its
conflict of law principles. If any provision of this Agreement is determined by
a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

§ 9 Binding Effect; Modification. This Agreement is binding upon the Company and
Employee and their respective heirs, executors, administrators, legal
representatives, successors and assigns. The Agreement may not be modified
except in writing signed by both parties.

§ 10 Headings and Sections. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Any references to sections (§) in this
Agreement shall be to sections (§) of this Agreement unless otherwise expressly
stated as part of such reference.

§ 11 Resolution of Disputes. Any dispute regarding the interpretation of this
Agreement shall be submitted by Employee or the Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and Employee.

§ 12 Plan and Award Agreement. This Award is subject to all of the terms and
conditions in this Agreement and in the Plan. The terms and provisions of the
Plan are incorporated herein by reference. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and this Agreement,
the Plan shall govern and control. All of the capitalized terms not otherwise
defined in this Agreement will have the same meaning in this Agreement as in the
Plan. Employee hereby acknowledges receiving a copy of the Plan. This Agreement
and the Plan constitute the entire agreement of the parties and supersede all
prior undertakings and agreements with respect to the subject matter hereof.

§ 13 Representations and Warranties of Employee. Employee represents and
warrants to the Company that:

(a) Agrees with Terms of the Plan and this Agreement. Employee has received a
copy of the Plan and has read and understands the terms of the Plan and this
Agreement, and agrees to be bound by their terms and conditions. Employee
acknowledges that there may be adverse tax consequences upon the vesting of
Restricted Stock Units or thereafter if the Award is paid and Employee later
disposes of the Stock, and that Employee should consult a tax adviser prior to
such time.

(b) Cooperation. Employee agrees to sign such additional documentation as may
reasonably be required from time to time by the Company.

§ 14 Code Section 409A. This Agreement shall be construed and interpreted to
comply with Section 409A of the Code to the extent required to avoid any adverse
tax consequences thereunder. The Company reserves the right to amend this
Agreement to the extent it reasonably determines is necessary in order to avoid
any adverse tax consequences under Section 409A of the Code.

§ 15 No Secured Rights. Employee’s right to payments under this Agreement shall
not constitute nor be treated as property or as a trust fund of any kind.
Employee’s rights are limited exclusively to the right to receive shares of
Common Stock as provided in the Agreement. Employee shall not have any rights as
an owner of the Company with respect to any Restricted Stock Units granted to
Employee. All benefits payable to Employee shall be payable solely from the
general assets of the Company and no separate or special funds shall be
established and no segregation of assets shall be made to assure the payment of
benefits to Employee. Employee’s rights shall be limited to those rights which
are specifically enumerated in the Agreement, and such rights shall be for all
purposes, unsecured contractual creditors’ rights against the Company only,
being on a parity with the rights of all other unsecured general creditors of
the Company.

§ 16 Miscellaneous. This Agreement is not intended to constitute a retirement
plan subject to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

[Signature Page Follows]

1

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered
effective as of the Grant Date.

JOE’S JEANS, INC.

By:
Name:
Title:


EMPLOYEE

[INSERT NAME]

2